DETAILED ACTION
This action is in response to the amendment filed 12/2/2020. Currently, claims 1-6 and 8-20 are pending in the application. Claim 7 is cancelled by Applicant.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendment to claim 1 is sufficient to overcome all previous objections to claim 1. Applicant’s amendment to claim 1 is sufficient to overcome the previous objection to claims 1-3 and 9. Applicant’s amendment to claim 15 is sufficient to overcome the previous objection to claim 15. Applicant’s amendment to claim 17 is sufficient to overcome the previous objection to claim 17. Applicant’s amendment to claim 20 is sufficient to overcome the previous objection to claim 20.
Applicant’s amendment to claim 2 is not sufficient to overcome the previous objection to claim 2. Claim 2, therefore, remains objected to for the reason(s) detailed below.
Applicant’s amendment to claim 1 is sufficient to overcome the previous rejections of claims 1-14 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. Applicant’s amendment to claim 15 is sufficient to overcome the previous 
Applicant’s arguments that the amended claims overcome the previous rejection in view of Sheehan and Huffer have been fully considered and are persuasive.  However, upon further consideration and in view of Applicant’s amendment, a new ground(s) of rejection is made in view of Dahlen et al. (US 4,442,833).

Claim Objections
Claim 1 is objected to because of the following informalities:  in order to maintain consistency and clarity throughout the claim(s), “said heating source compound” in lines 14-15 should be amended to recite ---said portable heating source compound---.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  in order to maintain consistency and clarity throughout the claim(s), “said formable object” in line 17 should be amended to recite ---said formable material---.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  in order to maintain consistency and clarity throughout the claim(s), “said heating source compound” should be amended to recite ---said portable heating source compound---.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  in order to maintain consistency and clarity throughout the claim(s), “said formable object” in line 1 ---.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  in order to maintain consistency and clarity throughout the claim(s), “said actuatable heating source compound” should be amended to recite --- said actuatable and portable heating source compound---.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 15 recites “said actuatable and portable heating source compound heats by said sterile water with said water.” No support is provided for this claim limitation in Applicant’s specification as originally filed. Applicant’s specification only teaches said actuatable and portable heating source compound heats by said sterile water coming in contact with said actuatable and portable heating source compound (see [0008] of the publication of the present application, for example). Claims 16-20 depend on claim 15 and therefore, include the same error.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 3 recites “said mobile kit includes an actuator.” It is unclear if this recited “actuator” is the same as, or different from, the sterile water that is recited in claim 1 (upon which claim 3 depends) to be “actuatable.” Claims 4-6 depend on claim 3 and therefore, include the same error.
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 4 recites “said 
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 5 recites “said actuator includes water.” It is unclear if this recited “water” is the same as, or different from, the “sterile water” that is recited in claim 1 (upon which claim 5 depends) to be “actuatable.”
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 6 recites “said actuator includes an element of a hydrogen suppression system.” It is unclear if this recited “actuator” is the same as, or different from, the sterile water that is recited in claim 1 (upon which claim 6 depends) to be “actuatable.”
Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 15 recites “said actuatable and portable heating source compound heats by said sterile water coming in contact with said water.” This claim limitation is unclear, since itself. For purposes of examination, the examiner will interpret the claim limitation to mean ---said actuatable and portable heating source compound heats by said sterile water coming in contact with said actuatable and portable heating source compound---. Claims 16-20 depend on claim 15 and therefore, include the same error.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8, 9, 11, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dahlen et al. (US 4,442,833), in view of Clark et al. (US 2008/0262400) and further in view of Knutson (US 2007/0037116).
In regards to claim 1, Dahlen et al. teaches in the abstract, column 3, lines 39-40, 53-56 and 60-65, column 4, lines 8-10 and 14-18, column 11, lines 32-49 and Figures 1 and 2 providing (column 1, lines 9-10 teaches “to provide a packaged casting or splinting material”) a mobile kit (the abstract teaches a “casting or splinting package,” which can be considered mobile inasmuch as it is capable of being transported), said mobile kit (the abstract teaches a “casting or splinting package,” which can be considered mobile inasmuch as it is capable of being transported) including: a formable material (“textile substrate” of first sheet 

However, Clark et al. teaches in [0004] an analogous method that includes allowing said shaped formable material ([0004] teaches “the thermoplastic is rendered pliable and easily molded to the body part to be treated”) to cool to room temperature, thereby becoming rigid ([0004] teaches “as the thermoplastic cools to room temperature, it regains its original rigid nature and sustains the shape of the custom formed splint”).
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the method of Dahlen et al. to include allowing said shaped formable material to cool to room temperature, thereby becoming rigid as taught by Clark et al. because this step is known to enable the shaped formable material to conveniently achieve rigidity without additional intervention from the user.
Dahlen et al. and Clark et al. do not teach the water being sterile.
However, Knutson teaches in [0059] an analogous method wherein the water is sterile.
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the method of Dahlen et al. as modified by Clark et al. to provide the water being sterile as taught by Knutson because this element is known to provide water that has been sterilized such that it can prevent the development of bacteria when used.
In regards to claim 3, Dahlen et al., Clark et al. and Knutson teach the method of claim 1. Dahlen et al. teaches in column 4, lines 8-18 and column 11, lines 37-39 that said mobile kit (the abstract teaches a “casting or splinting package,” which can be considered mobile inasmuch as it is capable of being transported) further includes (column 11, lines 37-39 teaches “a sufficient, but not excessive, amount of water in package 10”) an actuator (column 4, lines 8-18 teaches that the water-curable resin system is “activated by” water).
In regards to claim 4, Dahlen et al., Clark et al. and Knutson teach the method of claims 1 and 3. Dahlen et al. teaches in column 4, lines 8-18 that said actuator includes a chemical composition (column 4, lines 8-18 teaches that the water-curable resin system is “activated by” water; water is a composition composed of the chemical elements hydrogen and oxygen).
In regards to claim 5, Dahlen et al., Clark et al. and Knutson teach the method of claims 1 and 3. Dahlen et al. teaches in column 4, lines 8-18 that said actuator includes water (column 4, lines 8-18 teaches that the water-curable resin system is “activated by” water).
In regards to claim 6, Dahlen et al., Clark et al. and Knutson teach the method of claims 1 and 3. Dahlen et al. teaches in column 4, lines 8-18 that said actuator includes an element of a hydrogen suppression system (column 4, lines 8-18 teaches that the water-curable resin system is “activated by” water; thus, the actuator is water, which is an element of a hydrogen suppression system as evidenced by Taub et al. in column 4, lines 6-10).
In regards to claim 8, Dahlen et al., Clark et al. and Knutson teach the method of claim 1. Dahlen et al. teaches in Figure 1 and column 11, lines 13-15 wrapping (column 11, lines 13-15 teaches “the sandwich formed from sheets 11, 12, and 13 is enclosed or sealably confined in porous, water-permeable envelope 14”) said formable material (“textile substrate” of first sheet 12, taught in column 3, lines 60-65) with a protective sheet (porous, water-permeable envelope 14; can be considered to be protective inasmuch as porous, water-permeable envelope 14 is structured as a physical barrier that is capable of protecting contents therein from the external environment) of particular qualities (“porous, water-permeable”) prior to said heating (during manufacture and therefore, before heating).
In regards to claim 9, Dahlen et al., Clark et al. and Knutson teach the method of claim 1. Dahlen et al. teaches in Figure 2 that said mobile kit (the abstract teaches a “casting or splinting package,” which can be considered mobile inasmuch as it is capable of being transported) further includes an auxiliary forming material (“textile substrate” of second sheet 12, taught in column 3, lines 60-65) and said step of heating includes heating (column 3, lines 54-55 teaches that heat is formed during the curing of the water-curable resin system, which would cause the temperature of the textile substrate of second sheet 12 to be elevated during curing; activation of the water-curable resin system initiates the curing process, as taught in column 4, lines 14-18) auxiliary forming material (“textile substrate” of second sheet 12, taught in column 3, lines 60-65).
In regards to claim 11, Dahlen et al., Clark et al. and Knutson teach the method of claim 1. Dahlen et al. teaches in columns 3-4, lines 66-7 that said formable material (“textile substrate” of first sheet 12, taught in column 3, lines 60-65) is suturable (inasmuch as the textile substrate is taught in columns 3-4, lines 66-7 to be made of materials (wool, cotton, etc.) that are capable of receiving a suture therethrough).
In regards to claim 13, Dahlen et al., Clark et al. and Knutson teach the method of claim 1. Dahlen et al. does not teach that said patient is an animal.
However, Clark et al. teaches in [0068] an analogous method wherein said patient is an animal ([0068] teaches an “animal user”).
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the method of Dahlen et al. as modified by Clark et al. and Knutson to include that said patient is an animal because this element is known to enable the mobile kit to be used for immobilizing an animal’s limb as desired.
In regards to claim 14, Dahlen et al., Clark et al. and Knutson teach the method of claim 1. Dahlen et al. teaches in the abstract and Figure 1 that said formed device (the abstract teaches that the casting and splinting package (which includes sheet 12) is “formed about the body part to be immobilized or supported whereupon the package becomes rigid”) is usable to protect and separate fingers (the package 10 is capable of being positioned between fingers to separate said fingers and provide a rigid, protective barrier therebetween).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dahlen et al. (US 4,442,833), in view of Clark et al. (US 2008/0262400), in view of Knutson (US 2007/0037116) and further in view of Huffer et al. (US 2015/0232254).
In regards to claim 2, Dahlen et al., Clark et al. and Knutson teach the method of claim 1. Dahlen et al., Clark et al. and Knutson do not teach that said mobile kit further includes a bag or other container for separating said formable material from said heating source compound.
However, Huffer et al. teaches in Figures 1-3, [0027], [0030-0031] and [0038] an analogous method wherein said mobile kit (container 10; can be considered mobile inasmuch as it is capable of being transported) further includes a bag or other container (second web 30) for separating said formable material (contents to be heated 15; taught in [0031] and [0038] to be a thermoplastic splint, which is a formable splint) from said heating source compound (air-activated material 50; taught in [0030] to produce heat).
It would have been obvious to one having ordinary skill in the art before the effective filing of the invention to modify the method of Dahlen et al. as modified by Clark et al. and Knutson to include that said mobile kit further includes a bag or other container for separating said formable material from said heating source compound as taught by Huffer et al. because this element is known to impart various properties to the mobile kit that may allow for better storage of the contents thereof, easier access to or delivery of the contents .

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dahlen et al. (US 4,442,833), in view of Clark et al. (US 2008/0262400), in view of Knutson (US 2007/0037116) and further in view of Joseph (US 9,295,748).
In regards to claim 10, Dahlen et al., Clark et al. and Knutson teach the method of claim 1. Dahlen et al., Clark et al. and Knutson do not teach that said formable material is shape- stable at approximately 37 ± 5° C.
However, Joseph teaches in column 3, lines 1-4 an analogous method wherein said formable material (“thermoformable material” taught in column 3, lines 1-4) is shape- stable (rigid) at approximately 37 ± 5° C (column 3, lines 1-4 teaches the thermoformable material being rigid at temperatures below “about 130 degrees Fahrenheit [equivalent to temperatures below about 54° C],” which includes the claimed temperature range of approximately 37 ± 5° C).
It would have been obvious to one having ordinary skill in the art before the effective filing of the invention to modify the method of Dahlen et al. as modified by Clark et al. and Knutson to include that said formable material is shape- stable at approximately 37 ± 5° C as taught by Joseph because this element is known to enable the formable material to remain rigid throughout all weather temperatures that a patient will encounter.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dahlen et al. (US 4,442,833), in view of Clark et al. (US 2008/0262400), in view of Knutson (US 2007/0037116) and further in view of Wartman (US 4,240,415).
In regards to claim 12, Dahlen et al., Clark et al. and Knutson teach the method of claim 1. Dahlen et al., Clark et al. and Knutson do not teach that said formable material becomes translucent upon being heated.
However, Wartman teaches in the abstract and column 6, lines 13-25 an analogous method wherein said formable material (“unfilled, cross-linked material,” taught in column 6, lines 13-25) becomes translucent upon being heated (column 6, lines 13-25 teaches that the unfilled, cross-linked material “becomes transparent when the polymeric crystals are melted [due to heating] and the material is ready for molding to the patient”).
It would have been to one having ordinary skill in the art before the effective filing of the invention to modify the method of Dahlen et al. as modified by Clark et al. and Knutson to include that that said formable material becomes translucent upon being heated as taught by Wartman because this element is known to provide a convenient, visual indicator of when the formable object is ready for molding to the patient such that “the therapist can to observe the change visually without need for careful control of the temperature or time of heating,” which enables the therapist of physician to direct his attention to other needs of the patient, while the formable object is being heated and further, “the clarity of the melt also facilitates application to the patient, because it is .

Claims 15, 16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dahlen et al. (US 4,442,833), in view of Knutson (US 2007/0037116) and further in view of Huffer et al. (US 2015/0232254).
In regards to claims 15, 18 and 19, Dahlen et al. teaches in the abstract, column 3, lines 39-40, 53-56 and 60-65, column 4, lines 8-10 and 14-18, column 11, lines 32-49 and Figures 1 and 2 a formable material (“textile substrate” of first sheet 12, taught in column 3, lines 60-65), said formable material (“textile substrate” of first sheet 12, taught in column 3, lines 60-65) having a rigid configuration at room temperature (the abstract teaches that the casting and splinting package (which includes sheet 12) is “formed about the body part to be immobilized or supported whereupon the package becomes rigid;” column 2, lines 41-44 teaches that the method is performed in “emergency situations,” which one would understand includes a hospital setting, at room temperature) and being moldable (column 11, lines 39-49 teaches that the package 10 (which includes sheet 12) is “formed around the body part” and subsequently becomes “immobilizing and supportive;” the abstract teaches that the casting and splinting package (which includes sheet 12) is “formed about the body part to be immobilized or supported whereupon the package becomes rigid”) at an elevated temperature (column 3, lines 54-55 teaches that heat is formed during the curing of the polymeric resin, which would cause the temperature of sheet 12 to be 
Dahlen et al. does not teach the water being sterile; and a separator for separating said actuatable and portable heating source compound from said 
However, Knutson teaches in [0059] an analogous method wherein the water is sterile.
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the method of Dahlen et al. as modified by Clark et al. to provide the water being sterile as taught by Knutson because this element is known to provide water that has been sterilized such that it can prevent the development of bacteria when used.
Dahlen et al. and Knutson do not teach a separator for separating said actuatable and portable heating source compound from said formable material; and wherein said separator is a protective sheet; wherein said separator is a bag.
However, Huffer et al. teaches in Figures 1-3, [0027], [0030-0031] and [0038] an analogous method that includes a separator (second web 30, second film layer 24) for separating said actuatable and portable heating source (air-activated material 50, which is actuated by air; taught in [0030] to produce heat; can be considered portable inasmuch as it is capable of being transported) compound from said formable material (contents to be heated 15; taught in [0031] and [0038] to be a thermoplastic splint, which is a formable splint); and wherein said separator (second web 30, second film layer 24) is a protective sheet (second web 30 and second film layer 24 are shown in Figure 2 to be structured as a sheet of material, which provides a protective physical barrier); and wherein said separator (second web 30, second film layer 24) is a bag 
It would have been obvious to one having ordinary skill in the art before the effective filing of the invention to modify the method of Dahlen et al. as modified by Knutson to include a separator for separating said actuatable and portable heating source compound from said formable material; and wherein said separator is a protective sheet; and wherein said separator is a bag as taught by Huffer et al. because this element is known to impart various properties to the mobile kit that may allow for better storage of the contents thereof, easier access to or delivery of the contents stored therein, and/or a better heating experience, as Huffer et al. teaches in [0032].
In regards to claim 16, Dahlen et al., Knutson and Huffer et al. teach the apparatus of claim 15. Dahlen et al. teaches in the abstract and Figure 1 that said formable object (“textile substrate” of first sheet 12, taught in column 3, lines 60-65) is usable to protect and separate fingers (the package 10 (which includes the textile substrate of sheet 12) is capable of being positioned between fingers to separate said fingers and provide a rigid, protective barrier therebetween).
In regards to claim 20, Dahlen et al., Knutson and Huffer et al. teach the apparatus of claim 15. wherein said mobile kit further includes an auxiliary forming object mergable with said formable material. Dahlen et al. teaches in Figure 2 that said mobile kit (the abstract teaches a “casting or splinting package,” which can be considered mobile inasmuch as it is capable of being transported) further includes an auxiliary forming object (“textile substrate” of .

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dahlen et al. (US 4,442,833), in view of Knutson (US 2007/0037116), in view of Huffer et al. (US 2015/0232254) and further in view of Taub et al. (US 5,517,981).
In regards to claim 17, Dahlen et al., Knutson and Huffer et al. teach the apparatus of claim 15. Dahlen et al., Knutson and Huffer et al. do not teach that said actuatable heating source compound comprises a hydrogen suppression system.
However, Taub et al. teaches in the abstract an analogous device wherein said actuatable heating source compound (“water-activated chemical heater with suppressed hydrogen;” see title) comprises a hydrogen suppression system (the abstract teaches that the chemical composition produces a controlled surge of heat “by completely or almost completely suppressing H2 creation”).
It would have been obvious to one having ordinary skill in the art before the effective filing of the invention to modify the actuatable heating source compound of Sheehan a modified by Huffer et al. to comprise a hydrogen suppression system as taught by Taub et al. because this element is known in the art (abstract teaches use with “medical supplies”) to be an alternate mechanism for heating medical supplies that .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Garrett et al. (US 5,016,624)
Evans (US 2006/0200058)
Singh et al. (US 6,716,186)

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571) 270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.